



LETTER OF INTENT
 
THIS BINDING LETTER OF INTENT (the “LOI”), is made this 6th day of June 2006, by
GFR PHARMACEUTICALS INC. (“GFRP”), a Nevada corporation, Richard Pierce
(“Pierce”), the president and majority shareholder of GFRP, New Century
Scientific Investment Ltd . (“New Century”), a corporation formed according to
the laws of P. R. China, and the majority shareholder of New Century (referred
to collectively as the "New Century Shareholders"). This LOI sets forth the
terms and conditions upon which the parties will enter into binding agreements.
 
TERMS
 
1.  A deposit of $50,000 shall be made by New Century into the escrow account of
Pierce’s lawyer at the same day when signing this LOI. A additional payment of
$450,000 should be paid into the escrow account of Greentree Financial Group,
Inc. by New Century at the Closing, which is expected to be no later than June
20, 2006 (the "Closing"). All currency amounts stated in the LOI are in U.S.
dollars. Any escrow account shall be separate and individual from the other
escrow and any money in escrow account shall not mingle with any other money.


2.  GFRP and New Century shall respectively have 10 days from the date the LOI
is signed for due diligence on counterpart. GFRP will provide New Century with a
copy of all corporate books, records and documents for review, as part of New
Century's due diligence. This will specifically include, but not by way of
limitation, the Articles, Bylaws and the original Minute Books and a current
shareholder list for the Company. If GFRP or New Century is not satisfied with
its due diligence review, this LOI, and all its terms and conditions will become
null and void and the deposit of $50,000 will be returned to New Century. There
is one exception to this cancellation clause: If New Century’s GAAP audited
assets are adjusted to less than $4 million before Closing, Pierce shall have
the option to cancel this LOI and keep the $50,000 deposit as liquidated
damages.


3.  In the event that GFRP is not free from material liabilities by Closing, all
deposits and payments as well as any interests incurred hereafter made by New
Century should be refunded (GFRP should provide a comfort letter signed by
independent attorney that no legal claims or threatened litigation exist in
GFRP)


4.  GFRP’s board of directors will appoint the nominee of New Century to the
board of directors of GFRP to fill the vacancy created by the resignation of one
of the current board members of GFRP.








Initials:____ ____ ____
 
Page - 1

--------------------------------------------------------------------------------




 
 
5.  GFRP and Pierce confirm that GFRP currently has 1,079,940 outstanding shares
of common stock in total, and promises that no new shares of GFRP have been or
will be issued to other parties except New Century, unless this LOI is
cancelled. GFRP will issue 40,000,000 new shares to New Century in connection
with the acquisition of a 90+% interest in New Century in accordance with the
terms and conditions of a Plan of Exchange to be prepared by New Century and
approved by GFRP (the “Plan of Exchange”).


6. GFRP and Pierce also confirm that the Board of Directors has authorized and
GFRP has established the 2000 Incentive and Non-qualified Stock Option Plan.
Under the plan GFRP is authorized to issue up to 100,000 shares of GFRP's common
stock with such exercise price and vesting periods as the board of directors
deems to be in the best interest of GFRP. As of May 31, 2006, no options have
been granted. In addition, no options will be issued prior to the Closing.
Further, GFRP and Pierce represent there are no warrants outstanding.


7. Pursuant to Clause 5, the issuance will give New Century’s majority
shareholders' a 'controlling interest' in GFRP representing approximately 95% of
the then issued and outstanding shares. New Century's majority shareholders will
maintain GFRP's active trading status on the NASD’s Over-the-Counter Bulletin
Board quotation market.
 
8. Pierce shall be responsible to procure GFRP to restructure the equity of GFRP
to guarantee that New Century will have approximately 95% shares of GFRP on and
after the Closing.


9. GFRP shall take all steps in connection with this LOI and the issuance of
shares thereunder which are necessary to effect and validly complete the
transaction contemplated in this LOI and / or Plan of Exchange and to comply in
all material respects with the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, as well as the rules and
regulations promulgated pursuant thereto, including but not limiting to the
preparation and filing of the necessary United States Securities and Exchange
Commission filings, any required Form 8-K, all appropriate shareholder
notifications and change of actual control in connection with the merger and
acquisition contemplated in this LOI and / or Plan of Exchange. GFRP will pay
all filing and compliance costs for fulfilling the obligation and / or duties
herein before the Closing. New Century shall bear fees for its financial audits.
New Century shall also prepare the Plan of Exchange for this transaction.


10. If holders of GFRP stock are entitled to dissenter’s rights in connection
with any action of GFRP required to be completed prior to the Closing under
General Corporation Law of the State of Nevada, and such dissenting shareholders
exercise their right of dissent, GFRP shall satisfy and pay such obligation to
the dissenting shareholder immediately prior to, as an express condition to, the
Closing.




Initials:____ ____ ____
 
Page - 2

--------------------------------------------------------------------------------






11. GFRP shall eliminate all known liability of GFRP as of the Closing. This
shall include, but is not limited to, any accounts payable, bank overdraft, bank
line, shareholder loans or accrued expenses, as well as any liabilities shown on
its last quarterly report filed with the United States Securities and Exchange
Commission prior to the Closing. Pierce shall indemnify New Century concerning
any liabilities of GFRP existing prior to the Closing, including those not
booked in the accounting records of GFRP, which may arise following the
acquisition for a period of three years after the Closing.


12. In conjunction with this LOI, New Century, GFRP and Pierce or its nominee
and/or third parties shall enter into three separate agreements. In the first
agreement, New Century shall acquire 200,000 common shares from Pierce for
$325,000. Additionally, $175,000 shall be used to settle liabilities and
transaction expenses. Pierce will retain 370,000 shares of GFRP as an
investment, of which 170,000 shall be locked up for three months after the
Closing and 200,000 shall be locked up for twelve months after Closing. As
consideration for Pierce agreeing to the terms of this purchase and sale of
shares, GFRP agrees, for a period of eighteen months, not to rollback,
consolidate, or merge its shares in any way that would effectively reduce the
shareholdings of Pierce.


13. In conjunction with and in the second agreement, separate from the share
purchase agreement for 200,000 shares, Pierce or his nominee will acquire a 100%
interest in GFRP’s three wholly-owned subsidiaries for $1.00 in hand, GFR
Pharma, Inc., GFR Health, Inc. and Nutritionals Direct, Inc(“three
subsidiaries”).


14. In the third separate agreement, GFRP will also assign to Pierce or his
nominee the debt owed to GFRP by the three subsidiaries. The Board of Directors
will approve after appropriate review (with Pierce abstaining) the settlement of
debt with GFR Pharma Ltd. and will approve the acceptance of shares of the
capital stock of GFR Pharma Ltd., as full payment of said GFR Pharma Ltd. debt.


15. GFRP’s board of directors will approve the terms of the vend out of its
three subsidiaries to a purchaser, to be determined by Pierce and mutually
agreed by New Century. It is agreed that a vend out of three subsidiaries and
issuance of share of 95% of GFRP to New Century ‘s shareholder or its nominees
are conditions precedent for releasing any money in escrow account of Pierce
lawyer and Greentree Financial Group, Inc.


16. The three separate agreements will be prepared by Greentree Financial Group,
Inc, and the first draft will be delivered to the parties for review and comment
by no later than June 15, 2006, and approved and signed by the applicable
parties by no later than June 20, 2006 (the “Closing”).






Initials:____ ____ ____
 


Page - 3

--------------------------------------------------------------------------------






17. At Closing, New Century will represent and warrant that there has been no
material changes in New Century’s financial position as set out in the due
diligence information and documents provided to GFRP except for the change of
controlling shareholder in compliance with the requirements of merger and
acquisition set up in regulation and rules and law in P. R. China.


18. GFRP and Pierce shall use their best efforts to complete an offering of up
to $2 million for New Century within a reasonable time after the Closing.


19. On or immediately after the Closing, Pierce shall hand in Greentree
Financial Group, Inc the signed letter regarding his resignation to the
positions of director and officer of GFRP.


20. Pierce shall retain the right to future use of the name GFR Pharmaceuticals
Inc. if and only if the new management of GFRP changes the corporate name.


21. All transactions shall be approved by the board of directors of both GFRP
and New Century. The Plan of Exchange shall be approved and signed by all
parties by no later than June 20, 2006 unless extended in writing by both
parties and subject to GFRP and New Century's respective satisfaction with its
due diligence. Subject to the condition and terms in this LOI and Plan of
Exchange, final closing, including the filing of the Plan of Exchange, the
acquisition of 90+% of New Century by issuance of 40,000,000 shares of GFRP to
New Century, vending out of the three subsidiaries to Pierce or his nominee, and
the assignment of the debt to Pierce or his nominee shall occur within 60 days
from the signing of the Plan of Exchange. If the transactions set forth in this
LOI are not completed due to default of New Century, this LOI and all its terms
and conditions will become null and void and the non-refundable deposit of
$50,000 will be released to Pierce.


22. Controlling law -this LOI shall be construed under the laws of Nevada.


23. This LOI has not binding force to all parties unless both parties otherwise
have consensus.






















Initials:____ ____ ____
 
Page - 4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this LOI on the date first above
written.
 


 


GFR Pharmaceuticals Inc. (“GFRP”)
 
 /s/ Richard Pierce
Richard Pierce
President, C.E.O., Director
 
Richard Pierce (Individual)






 /s/ Richard Pierce   
Richard Pierce
Majority Shareholder




New Century Scientific Investment Ltd. (“New Century ”)
 
 /s/ Wang, Li An   
Wang, Li An
President




Guo, Li An (individual)


 /s/ Guo, Li An   
Guo, Li An
Majority Shareholder




Page - 5

--------------------------------------------------------------------------------


